      Case 2:20-cv-02229-JWL-KGG Document 79 Filed 04/28/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


FERRELL COMPANIES, INC.,               )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )                   Case No. 20-2229-JWL
                                       )
GREATBANC TRUST COMPANY,               )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                             MEMORANDUM AND ORDER

       This matter comes before the Court1 on plaintiff’s motion to strike the first and

fourth affirmative defenses asserted in defendant’s amended answer pursuant to Fed. R.

Civ. P. 12(f) (Doc. # 59). For the reasons set forth below, the Court denies the motion.

       Rule 12(f) provides that a court may strike from a pleading “an insufficient defense”

or any redundant, immaterial, impertinent, or scandalous matter. See id. “A defense is

insufficient if, as a matter of law, it cannot succeed under any circumstances.” See Youell

v. Grimes, 2001 WL 121955, at *1 (D. Kan. Feb. 8, 2001) (Lungstrum, J.) (citation

omitted).

       Defendant argues that plaintiff’s failure to identify any prejudice from the assertion

of these defenses is fatal to plaintiff’s motion under Rule 12(f), but plaintiff disputes that a




       1
           This case was reassigned to the undersigned judge on April 19, 2021.
      Case 2:20-cv-02229-JWL-KGG Document 79 Filed 04/28/21 Page 2 of 5




showing of prejudice is required here. This Court has stated the standard for striking

matters under the rule as follows:

       Motions to strike, however, are disfavored and are generally denied unless
       the allegations have no possible relation to the controversy and may cause
       prejudice to one of the parties. In order for a motion to strike to succeed, it
       must be shown that the allegations being challenged are so unrelated to
       plaintiff’s claims as to be unworthy of any consideration as a defense and
       that their presence in the pleading through the proceeding will be prejudicial
       to the moving party.

See id. (internal quotations and citations omitted) (citing, inter alia, 5A Wright & Miller,

Federal Practice and Procedure § 1380, at 650 (2d ed. 1990)). The Court agrees with

plaintiff that in the case of a legally insufficient defense, a showing of particularized

prejudice may be less important than in the case of a request to strike other material in a

pleading. Indeed, this Court has recognized that prejudice naturally arises if a defendant is

permitted to maintain defenses that could not have any possible merit, as the plaintiff in

such case “would be expected to expend resources unnecessarily to address those defenses

in discovery.” See Coshocton Grain Co. v. Caldwell-Baker Co., 2016 WL 234152, at *2

(D. Kan. Jan. 20, 20016) (Lungstrum, J.).

       Thus, the Court agrees with plaintiff that if a defense truly has no possibility of

succeeding as a matter of law, it should be stricken. The point of applying a strict standard

to a motion under Rule 12(f), however, is that if there is any doubt whatsoever about the

viability of a defense, or if there are any possible facts under which that defense could

succeed, the motion should be denied. As the Court has noted, if a defense is asserted in

good faith and could have a relation to the controversy, the merits of the defense are better

addressed at the summary judgment stage. See id.

                                             2
        Case 2:20-cv-02229-JWL-KGG Document 79 Filed 04/28/21 Page 3 of 5




        With that standard in mind, the Court considers the particular defenses challenged

by plaintiff. For its first affirmative defense, defendant asserts that plaintiff’s claims are

barred in whole or in part by the breach by plaintiff and its Board, acting as sponsor and

administrator of the subject ERISA plan, of fiduciary duties owed to the ESOP. Plaintiff

argues that this defense is legally insufficient because defendant has no standing to assert

a breach of fiduciary duty by plaintiff to a third party. The parties dispute whether the

doctrine of standing applies to defenses asserted in an answer. Regardless of how the

argument is labeled, plaintiff essentially argues that, as a matter of law, a breach by plaintiff

to the ESOP would not provide a defense to plaintiff’s claims against defendant for breach

of contract and breach of fiduciary duty.

        Defendant questions the authority on which plaintiff relies for this argument,

although defendant has not provided its own authority to support the assertion of a breach

against a third party as a defense to claims of this sort. Defendant also argues, however,

that damages asserted by plaintiff were actually caused by plaintiff’s own breach and not

by the alleged breaches by defendant. In its reply brief, plaintiff has not addressed this

causation argument. Thus, plaintiff has not shown that the defense could not succeed under

any set of facts. Accordingly, the Court denies the motion to strike this defense at this

time.

        Plaintiff also seeks to strike defendant’s fourth affirmative defense, in which

defendant asserts that any claim by plaintiff to recover legal fees and costs incurred in a

prior action between the parties in this Court is barred by the parties’ stipulation of

dismissal in that action, which states in relevant part that “[e]ach party shall bear its

                                               3
      Case 2:20-cv-02229-JWL-KGG Document 79 Filed 04/28/21 Page 4 of 5




respective attorneys’ fees, costs, and expenses incurred in this litigation.” Plaintiff argues

that this defense is insufficient because no such agreement by plaintiff was included in the

integrated settlement agreement between the parties that prompted the stipulation of

dismissal.

       Plaintiff has not shown that this defense cannot succeed as a matter of law. Even

though the stipulation eventually executed by the parties and filed with the Court was

attached as an exhibit to the settlement agreement, plaintiff argues that the stipulation was

not clearly incorporated into the agreement by reference. The agreement, however,

required the parties to execute and file a stipulation containing this very term; thus, the

Court cannot conclude as a matter law that plaintiff did not agree to this term. Moreover,

plaintiff has no answer to defendant’s argument that the stipulation would also constitute a

separate enforceable agreement between the parties that is consistent with the settlement

agreement.2 Accordingly, the Court denies the motion to strike this defense at this stage.



       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s motion to

strike (Doc. # 59) is hereby denied.




       2
         Plaintiff has not made any argument based on any interpretation of this term in the
stipulation. Accordingly, the Court does not address at this stage whether the parties
intended by this language to bar future claims for such amounts or whether they intended
simply that the Court would not award such amounts in the prior action – a question that
may depend on particular facts as developed in discovery.
                                              4
Case 2:20-cv-02229-JWL-KGG Document 79 Filed 04/28/21 Page 5 of 5




IT IS SO ORDERED.


Dated this 28th day of April, 2021, in Kansas City, Kansas.


                                         s/ John W. Lungstrum
                                         John W. Lungstrum
                                         United States District Judge




                                     5
